         Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BIJU GEORGE,                             : Civil No. 1:18-cv-00766
                                         :
             Plaintiff,                  :
                                         :
             v.                          :
                                         :
PENNSYLVANIA TURNPIKE                    :
COMMISSION,                              :
                                         :
             Defendant.                  : Judge Sylvia H. Rambo


                                 MEMORANDUM

        Before the court is Defendant Pennsylvania Turnpike Commission’s motion

for summary judgment. (Doc. 62.) For the reasons set forth below, the motion will

be granted in part and denied in part.

   I.     BACKGROUND

        This action arises from Plaintiff Biju George’s claims that his former

employer, the Pennsylvania Turnpike Commission (“PTC”), discriminated against

him on the basis of his race and national origin and retaliated against him for

complaining about discrimination. George is an individual of Indian national origin

and Asian race. PTC is an agency of the Commonwealth of Pennsylvania with a

mission “to responsibly operate and manage a safe, reliable and efficient toll road

system.” (Doc. 62-5 p. 11.)




                                         1
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 2 of 23




       George was employed by PTC from February 23, 2015 until January 28, 2016

as a Director of the Enterprise Solution Support Group within its Information

Technology Department. Throughout the duration of his employment, George

reported to Scott Fairholm, PTC’s Chief Information Officer, who had also

recommended George for hire. Underneath George were three senior managers,

including Don Franklin and Stephen Husic, who reported directly to him. (See Doc.

62-2 ¶¶ 6, 16.)

       On July 20, 2015, Fairholm drafted a note to file expressing concerns with

George’s work performance, including that George did not appear to understand or

share Fairholm’s vision for PTC; the perception by some women in the department

that George unfairly discounted their opinions; George’s attendance; George’s

tendency to not complete work assigned by two particular employees; and the need

for George to improve his relationship with his peers on the management team. (See

id. ¶ 21.)1

       Around August 2015, George alleged to PTC Director of Diversity &

Inclusion Myneca Ojo that Fairholm stated to him “You do not like white people.”

Ojo advised George that he could file a formal complaint about the matter, but



1
 Though George’s Counterstatement of Material Facts claims that the note to file is hearsay and
unauthenticated, it is not being offered for the truth of the matter asserted, and PTC adequately
authenticated the document on reply. See Arlington Indus., Inc. v. Bridgeport Fittings, Inc., No.
3:06-CV-1105, 2015 WL 11604481, at *1 (M.D. Pa. Mar. 9, 2015).


                                               2
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 3 of 23




George declined. According to George’s deposition testimony, Fairholm made the

comment around summer 2015 and he repeated it approximately twice more during

George’s employment. (See Doc. 72 ¶¶ 15, 46.)

      Around September 2015, George received a performance evaluation by

Fairholm for the period between February 23, 2015 through July 31, 2015 and with

an appraisal date of September 8, 2015. The overall rating was “Satisfactory.”

George was appraised as “Needs Improvement” in the area of Work Results, with a

comment by Fairholm noting, “Unfortunately since your arrival only one project has

been delivered on time and within budget. While most of these efforts began before

you arrived, you should be focusing a lot of your effort on ensuring improvement in

this area.” George was rated as “Satisfactory” in the areas of Customer Service

Skills, Dependability, Judgment, Initiative, Teamwork/Interpersonal Skills, Job

Knowledge and Skills, and Supervision/Management. Fairholm noted in the

evaluation that despite the overall rating of satisfactory, there were “a number of

areas” he wanted George “to focus on in the coming months.” These areas included:

improving the quality and quantity of interactions with co-workers; ensuring that the

interactions with peers and subordinates promote customer service, respect,

diversity, inclusiveness, collaboration, and effective communication; understanding

and communicating Fairholm’s vision for the IT Department; being engaged in

meetings; being available and improving responsiveness to Fairholm, peers and



                                         3
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 4 of 23




subordinates; taking ownership of all enterprise and business software application

development; ensuring that projects are delivered on-time and within budget, and

managing their full lifecycle as cost effectively as possible; learning PTC policies

and management practices and ensuring compliance; and working with Fairholm to

know when to act independently and when to seek approval. On October 15, 2015,

George commented on his evaluation, “I am fine with the evaluation for the first 6

months.” (See Doc. 62-2 ¶¶ 23-29.)

      According to testimony by George, in the fall of 2015, Fairholm told George

that he wanted PTC to accept bids for professional services that had been submitted

by particular companies that were not headquartered in India, and that he did not

want PTC to accept bids by two particular Indian companies. George’s

responsibilities included participating in the “request for proposal” (“RFP”) process

that PTC used to select vendors for professional services. George sat on a three-to-

four-person panel that was tasked with assessing the vendors that had submitted

proposals. The panel’s responsibility was to narrow down the universe of potential

vendors to a list of four or five companies, taking into account the completeness of

the proposal and the qualifications and rates of each company. The panel would then

submit its list to Fairholm, who in turn presented a list of recommended companies

to the commissioners of the Turnpike Commission. George testified that, separate

and apart from his work on the panel, he sometimes held more informal



                                         4
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 5 of 23




conversations with Fairholm about the companies that had submitted proposals in

response to RFPs. According to George, on one such occasion, Fairholm referenced

two specific Indian vendors that had submitted proposals, Infosys and Wipro, and

told George, “I don’t want these Indian vendors” or “I don’t want any of these Indian

vendors.” According to George, Fairholm instead “hand picked certain companies”

that were not headquartered in India, and told him, “Biju, I only want these

companies.” George testified that he did not know why Fairholm selected the

particular non-Indian vendors, but he acknowledged that the companies were

properly qualified.2 George also testified that he could not recall whether his panel

had actually recommended the two Indian companies that Fairholm rejected. (See

Doc. 62-6 pp. 42-51.)

       In January 2016, George sat on a hiring panel that interviewed and

recommended qualified candidates for employment with PTC. One such candidate

recommended by George was Ashok Pedapati, an individual of Indian national

origin, who was recommended for the position of SAP Business Process Supervisor.

Another such candidate that George recommended was Bhaskar Suryakumar, also

an individual of Indian national origin, who at the time was employed by PTC as an

SAP Business Process Specialist, and who was recommended for promotion to the



2
  When asked in his deposition whether he thought Fairholm’s selection was because of a prior
relationship with the vendors, George responded “Maybe.” (Doc. 62-6 p. 48.)


                                             5
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 6 of 23




positions of “Senior” SAP Business Process Specialist. George testified that

Fairholm responded to George’s recommendation to hire Pedapati by asking him,

“Is he Indian as well?” and to George’s recommendation to promote Suryakumar by

asking “Why did you choose this person? So you don’t like white people?” Fairholm

nevertheless recommended both candidates. (See Doc. 72 ¶ 57; Doc. 62-2 ¶¶ 76-77;

Doc. 71-3 pp. 3, 7.)

      On January 21, 2016, Fairholm met with PTC Chief Executive Officer Mark

Compton to discuss terminating George. Fairholm testified that he had previously

sought advice from Compton on how to improve George’s work performance, but

that he no longer believed improvement was feasible. Fairholm then met with PTC

Director of Human Resources Sheri Norris. Norris testified she and Fairholm began

discussing Fairholm’s concerns with George’s performance beginning in the fall of

2015 and over the course of several months. Norris testified that after listening to

Fairholm’s concerns about George’s performance and reviewing George’s August

2015 performance evaluation, she agreed with Fairholm’s recommendation to

terminate George. (See Doc. 62-2 ¶¶ 76-82.)




                                         6
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 7 of 23




       On January 23, 2016, Fairholm reflected in a note to file that George “ha[d]

not been pulling his weight” and that he was “putting the organization at risk by not

ensuring that QA is complete.”3 (See id. ¶ 46.)

       On January 28, 2016, Fairholm and Norris met with George and informed him

that PTC was terminating his employment. George asked for a reason for his

termination, and Norris advised him that it was in PTC’s best interest to not the

continue the employment relationship. PTC does not give at-will employees reasons

when their employment is terminated. (See id. ¶ 88.)

       On April 21, 2016, following George’s termination, George filed a

discrimination complaint with PTC. PTC commenced an investigation and

conducted interviews with George, Fairholm, and Franklin. In April 2016, PTC

suspended the investigation after learning that George filed a Charge of

Discrimination with the EEOC. (See id. ¶¶ 91-95.)

       On April 9, 2018, George initiated this action by filing a complaint. The

complaint asserts claims for race and national origin discrimination and retaliation

pursuant to Title VII, the Pennsylvania Human Relations Act, 42 U.S.C. § 1981, and

42 § U.S.C. 1983. On June 29, 2020, PTC filed a motion for summary judgment on




3
 Though George’s Counterstatement of Material Facts claims that the note to file is hearsay and
unauthenticated, it is not being offered for the truth of the matter asserted, and PTC adequately
authenticated the document on reply.


                                               7
          Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 8 of 23




all George’s claims. (Doc. 62.) The motion has been fully briefed and is ripe for

review.

   II.      STANDARD OF REVIEW

         Under Rule 56(a) of the Federal Rules of Civil Procedure, the court “shall

grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to summary judgment as a matter of

law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A factual dispute

is “material” if it might affect the outcome of the suit under the applicable

substantive law and is “genuine” only if there is a sufficient evidentiary basis for a

reasonable factfinder to return a verdict for the non-moving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When evaluating a motion for

summary judgment, a court “must view the facts in the light most favorable to the

non-moving party” and draw all reasonable inferences in favor of the same. Hugh v.

Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

         The moving party bears the initial burden of demonstrating the absence of a

disputed issue of material fact. See Celotex, 477 U.S. at 324. “Once the moving party

points to evidence demonstrating no issue of material fact exists, the non-moving

party has the duty to set forth specific facts showing that a genuine issue of material

fact exists and that a reasonable factfinder could rule in its favor.” Azur v. Chase

Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010). The non-moving party



                                          8
           Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 9 of 23




may not simply sit back and rest on the allegations in its complaint; instead, it must

“go beyond the pleadings and by [its] own affidavits, or by the depositions, answers

to interrogatories, and admissions on file, designate specific facts showing that there

is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotation marks

omitted); see also Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).

Summary judgment should be granted where a party “fails to make a showing

sufficient to establish the existence of an element essential to that party's case, and

on which that party will bear the burden at trial.” Celotex, 477 U.S. at 322-23. “Such

affirmative evidence – regardless of whether it is direct or circumstantial – must

amount to more than a scintilla, but may amount to less (in the evaluation of the

court) than a preponderance.” Saldana, 260 F.3d at 232 (quoting Williams v.

Borough of West Chester, 891 F.2d 458, 460-61 (3d Cir. 1989)).

    III.    DISCUSSION

            a. PTC is not entitled to summary judgment on George’s
               discrimination claims, which may proceed under a mixed motive
               framework.

       The complaint alleges race and/or national origin discrimination under Title

VII, the PHRA, 42 U.S.C. § 1981, and 42 § U.S.C. 1983.4 “When used as parallel



4
  PTC makes various arguments that it is entitled to summary judgment on George’s PHRA and
constitutional claims due to its status as a Commonwealth agency. It does not, however, offer any
substantive analysis to support its treatment as a state actor under federal law. See Christy v.
Pennsylvania Tpk. Comm'n, 54 F.3d 1140, 1142–43 (3d Cir. 1995) (affirming district court’s
finding that PTC is not an arm of the state for purposes of Eleventh Amendment immunity). Nor


                                               9
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 10 of 23




bases for relief or companion remedies” each statute requires “the same elements for

their causes of action and courts incorporate the same standards when assessing

employment discrimination claims.” Bullock v. City of Philadelphia, No. 19-CV-

1183, 2020 WL 4365601, at *6 (E.D. Pa. July 30, 2020) (citation and brackets

omitted); see Stewart v. Rutgers, The State Univ., 120 F.3d 426, 432 (3d Cir. 1997)

(“Our application of the McDonnell Douglas–Burdine framework is applicable to

Stewart's allegation of racial discrimination under 42 U.S.C. §§ 1981 and 1983”);

Vaughan v. Boeing Co., 733 F. App’x 617, 622 (3d Cir. 2018) (“All claims of race

discrimination brought under Title VII, § 1981, or the PHRA are governed by the

‘familiar burden-shifting framework set forth in McDonnell Douglas[.]”).

       Employment discrimination cases based on a theory of pretext are analyzed

using the burden shifting framework established in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 (1973). Pursuant to the McDonnell Douglas framework, a

plaintiff must first present evidence sufficient to convince a reasonable factfinder of

all the elements of a prima facie case of discrimination. Sarullo v. United States

Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003) (per curiam). To establish a prima

facie case of discrimination, the plaintiff must show by a preponderance of the

evidence (1) that he belongs to a protected class, and (2) that he suffered an adverse




does it cite any federal court opinions treating it as a state actor for the purposes of George’s
specific claims.


                                               10
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 11 of 23




employment action (3) under circumstances leading to an inference of unlawful

discrimination. Broomer v. Loch Haven Univ., No. 4:cv–09–27, 2012 WL 1059745,

*8 (M.D.Pa. Feb. 7, 2012) (citing Page v. Trustees of Univ. of Pa., 222 Fed.Appx.

144, 145 (3d Cir. 2007)). A plaintiff can establish an inference of discrimination by

showing that he or she was treated differently than similarly situated employees

outside of the protected class. Goosby v. Johnson & Johnson Med., Inc., 228 F.3d

313, 318–19 (3d Cir. 2000).

      If the plaintiff succeeds in presenting a prima facie case, the burden shifts to

the employer to “articulate some legitimate, nondiscriminatory reason” for the

adverse employment action. Id.; Stanziale v. Jargowsky, 200 F.3d 101, 105 (3d Cir.

2000). In this regard, the employer’s burden is “relatively light.” Johnson v.

Keebler–Sunshine Biscuits, Inc., 214 Fed. Appx. 239, 240 (3d Cir. 2007). Indeed,

the employer is only required to show that its actions could have been motivated by

the proffered legitimate nondiscriminatory reason; proof of actual causation is not

required. Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 142 (2000);

Iadimarco v. Runyon, 190 F.3d 151, 157 (3d Cir. 1999).

      Finally, if the employer articulates a legitimate nondiscriminatory reason for

its employment action, the burden shifts back to the plaintiff to establish by a

preponderance of the evidence that the employer’s proffered reason is

pretextual. Sarullo, 352 F.3d at 797. The plaintiff may meet this burden by



                                         11
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 12 of 23




presenting evidence from which a reasonable factfinder could either disbelieve the

employer’s articulated legitimate reason or believe that an invidious discriminatory

reason was more likely than not the motivating or determinative cause of the

employer’s action. Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101, 1108 (3d

Cir.1997). In doing so, “the plaintiff cannot simply show that the employer's decision

was wrong or mistaken.... Rather, the non-moving plaintiff must demonstrate such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its action that a reasonable factfinder

could rationally find them ‘unworthy of credence.’” Fuentes v. Perskie, 32 F.3d 759,

765 (3d Cir. 1994) (citation omitted). The court must then determine whether the

plaintiff’s evidence is sufficient “to permit a reasonable factfinder to conclude that

the [employer’s] reasons are incredible.” Sheridan v. E.I. DuPont de Nemours &

Co., 100 F.3d 1061, 1072 (3d Cir. 1996).

      Alternatively, under a mixed-motive analysis, the plaintiff may establish a

claim for discrimination by demonstrating that the adverse employment action was

the result of “multiple factors, at least one of which is illegitimate,” and that the

“illegitimate factor played a motivating part in the adverse decision.” Watson v.

Southeastern Pa. Transp. Auth., 207 F.3d 207, 215 (3d Cir. 2000). The burden then

shifts to the defendant to demonstrate that “it would have reached the same decision

even if the protected trait had not been considered.” Id.



                                          12
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 13 of 23




      Here, with respect to a pretext analysis, George has satisfied the first two

elements of a prima facie discrimination claim because PTC does not dispute that he

belongs to a protected class and that he suffered an adverse employment action when

he was terminated. In addition, George satisfies the third element of a prima facie

claim because he testified that Fairholm baselessly accused him on multiple

occasions, including in the weeks surrounding his termination, of disliking white

people or favoring people of Indian national origin. While it is not necessarily

discriminatory to accuse another of racism, doing so repeatedly and without

justification supports an inference of discrimination. Viewing the evidence in a light

most favorable to George, a reasonable factfinder could conclude that he satisfies

each element of a prima facie claim of discrimination, and the burden therefore shifts

to PTC to articulate a legitimate, non-discriminatory reason for the adverse

employment action.

      PTC has met its burden of articulating a non-discriminatory reason for

terminating George. According to PTC, George was terminated due to issues with

work performance and interpersonal relations. PTC’s proffered reason is supported

by several pieces of evidence, including Fairholm’s July 2015 and January 2016

notes to file expressing concerns with George’s performance; George’s September

2015 performance evaluation expressing concerns with his performance; Fairholm’s

testimony that he met with Compton and Norris several times to discuss George’s



                                         13
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 14 of 23




performance and on January 21, 2016 to discuss his recommendation to terminate

George; and Norris’s testimony about her meeting with Fairholm and the fact that

she agreed with Fairholm’s termination recommendation. The burden thus shifts

back to George to show pretext.

      George argues that an issue of fact exists as to whether PTC’s articulated

reason is pretext because his only evaluation rated his performance as “satisfactory,”

because he was never disciplined during his tenure, and because “other similarly

situated white employees outside Plaintiff’s protected class were not fired, even

though their performance was worse than Plaintiff’s.” None of these arguments is

persuasive. George’s argument that his sole performance evaluation rated his

performance as “satisfactory” is superficially appealing but overlooks the numerous

substantive critiques contained in the evaluation and the multitude of other concerns

Fairholm expressed both before and after the evaluation. George’s contention that

he was never disciplined during his tenure is similarly unavailing. The evidence

shows that Fairholm’s primary concerns related to George’s work performance and

ability to adequately perform his duties, and as Fairholm and Norris testified, there

was little reason to believe that formal discipline or reprimand would have resolved

those concerns.

      Finally, George’s argument that PTC did not terminate similarly situated

Caucasian employees that performed worse than him is not supported by the record.



                                         14
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 15 of 23




The evidence shows that Fairholm expressed concerns with George’s performance

as early as five months after George joined PTC, and that he continued to express

those concerns for the remainder of George’s eleventh-month tenure. While George

attempts to compare his one “satisfactory” performance review to those received by

two Caucasian employees, Joseph Suess and Jeffrey Beard, the comparisons do not

withstand scrutiny. Suess’s and Beard’s performance evaluations stress each

employee’s “vital role” and “history and experience” with PTC and contain but a

fraction of the criticisms received by George. Most importantly, George submits no

evidence to suggest that Fairholm or PTC had protracted concerns with either

employee’s ability to perform their duties.

      Despite George’s failure to show that PTC’s proffered reason for his

termination is pretext, he has nevertheless presented sufficient evidence from which

a reasonable factfinder could conclude, by a preponderance of the evidence, that race

or national origin was a motivating factor for his termination. As discussed above,

George testified that Fairholm accused him multiple times, including within weeks

of his termination, of disliking white people or favoring individuals of Indian

national origin. It is not necessarily discriminatory to accuse another of

discrimination, but doing so repeatedly and without any articulable basis whatsoever

is an entirely different story and suggests that the remarks may have had more to do

with Mr. George’s race than his conduct. See generally DeCarolis v. Presbyterian



                                         15
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 16 of 23




Med. Ctr. of Univ. of Pennsylvania Health Sys., 554 F. App’x 100, 104 (3d Cir.

2014). A reasonable jury could thus infer from Fairholm’s alleged comments—

particularly those that were “made at a time proximate to the challenged decision”—

that a “discriminatory attitude was more likely than not a motivating factor in the

defendant’s decision.” Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 269 (3d

Cir. 2010) (cleaned up).

      To be sure, some pieces of the record support that George’s termination was

not motivated by race, including the fact that Fairholm himself recommended hiring

George just eleven-months before he recommended termination. In addition, despite

George’s testimony that Fairholm accused him of improperly favoring two job

candidates of Indian national origin, the evidence shows that Fairholm ultimately

recommended both candidates. Viewing the record in its entirety, however, these

considerations go to the weight of evidence and do not preclude George from

showing that race discrimination played some role in his termination. Cf. Pivirotto

v. Innovative Sys., Inc., No. 98-3609, 1999 WL 737877, at *9 (3d Cir. July 13, 1999);

Waldron v. SL Indus., Inc., 56 F.3d 491, 496 n.6 (3d Cir. 1995). In sum, viewing the

evidence in a light most favorable to the non-moving party, a reasonable factfinder

could conclude that discrimination played a motivating part in George’s termination,




                                         16
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 17 of 23




and PTC is not entitled to summary judgment on George’s discrimination claims,

which may proceed under a mixed-motive framework.5

           b. PTC is entitled to summary judgment on George’s hostile work
              environment claim.

        George also asserts a claim for hostile work environment.6 To establish a

prima facie hostile work environment claim, the plaintiff must show (1) intentional

discrimination based on race (2) severe or pervasive conduct; (3) a detrimental effect

on the plaintiff; (4) a detrimental effect on a reasonable person in similar

circumstances; and (5) the existence of respondeat superior liability. Mandel v. M &

Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013); see Faragher v. City of Boca

Raton, 524 U.S. 775, 786-87 (1998). Offhand comments and isolated incidents are

typically insufficient to establish a hostile work environment. Faragher v. City of

Boca Raton, 524 U.S. 775, 778 (1998). At the same time, even infrequent

discriminatory acts may rise to the level of a hostile work environment where they

are particularly extreme. See Castleberry, 863 F.3d at 265.




5
  George may proceed under a mixed motive framework on each of his discrimination claims. See
Tomaszewski v. City of Philadelphia, 460 F. Supp. 3d 577, 592 (E.D. Pa. 2020). To the extent that
the framework applies differently to some of George’s claims, see Brown v. J. Kaz, Inc., 581 F.3d
175, 182 n.5 (3d Cir. 2009), those differences have no impact on the court’s disposition of PTC’s
motion.
6
  The court need not address PTC’s argument that the George’s complaint does not actually assert
a claim based on hostile work environment, since any such claim fails on the merits.


                                               17
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 18 of 23




      A hostile work environment violates Title VII only if it is so severe and

pervasive that it “alters the conditions of the victim's employment” and creates an

“abusive working environment.” Greer v. Mondelez Glob., Inc., 590 F. App’x 170,

173 (3d Cir. 2014) (quoting Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 270

(2001)). Hostility is assessed both objectively and subjectively. See Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993). In assessing hostility, the court must consider the

totality of the circumstances, including “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Castleberry, 863 F.3d at 264 (quoting Harris v. Forklift Sys., Inc.,

510 U.S. 17, 23 (1993)).

      Here, PTC is entitled to summary judgment on George’s hostile work

environment claim because the conduct alleged by George was insufficiently severe

and pervasive to support a claim as a matter of law. The remarks alleged by George

were relatively infrequent, occurring approximately three times throughout his

eleven-month tenure, and they were limited to Fairholm privately accusing George

of disliking white people. The remarks are not alleged to have been physically

threatening and did not involve the use of profanity or public shaming or humiliation.

Even viewing the evidence in a light most favorable to George, the alleged remarks

do not amount to severe or pervasive discrimination for purposes of a hostile work



                                          18
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 19 of 23




environment claim. PTC is therefore entitled to summary judgment on George’s

claim for hostile work environment.

           c. PTC is entitled to summary judgment on each of George’s
              retaliation claims.

       The complaint also alleges retaliation under 42 U.S.C. § 1981, Title VII, and

the PHRA. As with George’s discrimination claims, each of his retaliation claims

are analyzed using the same framework. See Cardenas v. Massey, 269 F.3d 251, 263

(3d Cir. 2001).

       As with George’s discrimination claims, claims for retaliation are analyzed

using the McDonnell Douglas burden-shifting framework. Anderson v. Boeing Co.,

694 F. App’x 84, 88 (3d Cir. 2017). In order to establish a retaliation claim, the

plaintiff must first submit evidence showing (1) that he or she engaged in a protected

activity; (2) that the employer took an adverse action against him or her; and (3) that

there was a causal connection between the protected activity and adverse

employment decision. Id. If the plaintiff establishes a prima facie case of retaliation,

the burden shifts to the defendant to articulate a legitimate, non-discriminatory

reason for the adverse employment action. Id. at 86. If the defendant meets its

burden, the burden shifts back to the plaintiff to show by a preponderance of the

evidence that the defendant’s reason is pretextual. Id.7


7
 To the extent that George pleads a retaliation claim under Section 1983, it would appear to be
subsumed by his Title VII retaliation claim. See Bair v. City of Atl. City, No. 99-5232, 2000 WL


                                              19
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 20 of 23




       Here, George raises two arguments in support of his prima facie claim.

George’s first argument is that he has established a prima facie retaliation claim

because he was terminated after he “complained to multiple parties about Fairholm’s

discriminatory remarks.” (Doc. 71 p. 12 (citing Doc. 72 ¶¶ 10, 15, 47, 49, 50, 51).)

The materials cited by George show that in August 2015, George told Ojo that

Fairholm accused him of disliking white people. (Id. ¶¶ 15, 47, 50, 51.) In addition,

according to testimony by Franklin, George told him on two occasions that Fairholm

accused him of disliking white people. (Id. ¶¶ 15, 47.)

       It is well-established that opposition to unlawful discrimination “can take the

form of informal protests of discriminatory employment practices, including making

complaints to management.” Moore v. City of Philadelphia, 461 F.3d 331, 343 (3d

Cir. 2006). Considering Ojo’s role as Director of Diversity of Inclusion and George’s

testimony that he reported the remark to raise awareness, George’s August 2015

informal complaint to Ojo is sufficient evidence of a protected activity. There is no

reason to believe, however, that George’s conversations with Franklin, his

subordinate, were accompanied by a good faith belief of opposition to unlawful

discrimination, and as such they do no rise to the level of a protected activity and

cannot support George’s retaliation claims.



1897391, at *6 n.3 (D.N.J. June 16, 2000) (collecting cases). Regardless, the issue has no impact
on the court’s resolution of PTC’s motion.


                                               20
       Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 21 of 23




      While George’s August 2015 complaint satisfies the first element of a prima

facie claim, George provides no evidence of a causal connection between the

complaint and his subsequent termination. A plaintiff “cannot establish that there

was a causal connection without some evidence that the individuals responsible for

the adverse action knew of the plaintiff's protected conduct at the time they acted.”

Daniels v. Sch. Dist. of Philadelphia, 776 F.3d 181, 196–97 (3d Cir. 2015) (citations

omitted). Fairholm testified that he was not aware of any complaint by George prior

to terminating his employment. (Doc. 62-2 ¶ 73.) George offers nothing to rebut this

evidence, and he makes no argument that any other relevant decisionmaker knew

about his complaint. (See Doc. 72 ¶ 73.) As such, George fails to establish a prima

facie retaliation claim based on his August 2015 informal complaint.

      George’s second argument in support of a prima facie claim is that he

“complained about discrimination against other Indian people just days before he

was fired.” (Doc. 71 p. 12 (citing Doc. 72 ¶ 57).) George contends that “[i]f the

plaintiff shows that the decisionmaker was aware of the protected conduct, then the

plaintiff may use the temporal proximity between that knowledge and the adverse

employment action to argue causation.” (Doc. 71 p. 12.) This argument is also

unpersuasive, as none of the materials cited by George suggest that he informally or

formally complained about discrimination in the days leading up his termination.




                                         21
        Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 22 of 23




(See Doc. 72 ¶ 57; see also ¶ 58.) 8 The relevant paragraphs of George’s

Counterstatement of Material Facts instead allege that George recommended hiring

two individuals of Indian national origin shortly before his termination, and that

Fairholm replied to the recommendations by asking George “Is he Indian as well?”

and “Why did you choose this person? So you don’t like white people?” But George

makes no argument that the recommendations themselves were protected activities,

and any such argument would be unlikely to succeed in any event, since it is

undisputed that recommending qualified candidates was one of George’s regular job

duties. (Doc. 72 ¶¶ 57, 58.) See Atkinson v. Lafayette Coll., 653 F. Supp. 2d 581,

598–99 (E.D. Pa. 2009) (“Numerous courts dealing with retaliation claims…have

held that in order to engage in a statutorily protected activity the employee must step

outside his or her role of representing the company”) (internal citations and

quotations omitted) (collecting cases). George therefore fails to establish a prima

facie retaliation claim and PTC is entitled to summary judgment on each of George’s

retaliation claims.9


8
  While Paragraph 73 of George’s Counterstatement of Material Facts avers that George
complained about Fairholm’s “refusal to hire Indian people,” the only evidence he provides is
fourteen lines from the deposition transcript of PTC’s corporate designee discussing George’s
complaint to Ojo in August 2015. (Doc. 72 ¶ 73 (citing Doc. 71-5 p. 20 at 71:9-23).)

9
  Even if George could show a protected activity in connection with his recommendations, he could
not establish any causal connection because there is no genuine dispute that Fairholm decided to
terminate George before George recommended hiring Pedapati (Doc. 62-2 ¶¶ 76-77), and that
Fairholm agreed with George’s recommendation to promote Suryakumar. (See e.g., Doc. 71-3 p.
3) (“Q - Do you know who specifically recommended Bhaskar be promoted? A - Myself and Biju


                                               22
         Case 1:18-cv-00766-SHR Document 80 Filed 03/31/21 Page 23 of 23




   IV.     CONCLUSION

       For the reasons set forth above, PTC’s motion for summary judgment will be

granted in part and denied in part. An appropriate order shall follow.


                                                           /s/ Sylvia Rambo
                                                           SYLVIA H. RAMBO
                                                           United States District Judge
Dated: March 31, 2021.




talked about it frequently, and we went to Scott Fairholm requesting approval to submit a request
for promotion. Q - What happened when you went to Scott Fairholm about that? A - Scott gave us
permission to begin the process to proceed.”); (Doc. 71-3 p. 7) (“Q - Do you know if [Fairholm]
had any questions about Bhaskar? A - He knew Bhaskar's work, and I believe he was on board
with us proceeding.”) George’s inability to show any causal connection between a protected
activity and his termination also precludes him from proceeding under a mixed-motive framework.



                                               23
